Citation Nr: 1421485	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disability, to include sleep apnea.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cranial disability, to include a neuro cognitive injury due to concussion.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to an initial rating higher than 10 percent for right ankle instability, status post ankle stabilization surgery with residual scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1996 and from August 2004 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied entitlement to service connection for hearing loss, sleep apnea, a low back disability, a neuro cognitive injury due to concussion, and a neck disability.  The RO also granted service connection for right ankle instability, status post ankle stabilization surgery with residual scarring and assigned an initial noncompensable disability rating, effective April 26, 2010.

In an October 2011 decision, a Decision Review Officer assigned an initial 10 percent rating for the service-connected right ankle disability, effective April 23, 2010.

The Veteran testified before the Board at an April 2012 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

The Veteran submitted additional records of treatment for a right ankle disability after the issuance of the most recent supplemental statement of the case in October 2011; however, these records are dated prior to the current appeal period and are not otherwise relevant to the severity of the Veteran's service-connected right ankle disability since the effective date of service connection. Hence, neither a waiver nor a remand for the issuance of a supplemental statement of the case is required in this instance.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

During the April 2012 hearing the Veteran raised a claim of service connection for a foot disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss, a sleep disability, a low back disability, a cranial disability, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From April 23, 2010, through August 4, 2011, the Veteran's right ankle instability, status post ankle stabilization surgery with residual scarring was manifested by pain, tenderness, weakness, stiffness, swelling, giving way, lack of endurance, and scarring; the ranges of ankle motion were normal, there was no ankylosis, malunion of the os calcis or astragalus, astragalectomy, or additional functional impairment of the ankle due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

2.  Since August 5, 2011, the Veteran's right ankle instability, status post ankle stabilization surgery with residual scarring has been manifested by pain, instability, swelling, an antalgic gait, scarring, limitation of dorsiflexion to at most 5 degrees, and limitation of plantar flexion to 40 degrees; there has been no ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for right ankle instability, status post ankle stabilization surgery with residual scarring have not been met for the period prior to August 5, 2011; however the criteria for a 20 percent rating, but no higher, have been met since that time.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for a higher initial rating for right ankle instability, status post ankle stabilization surgery with residual scarring arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).
Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's April 2012 hearing, the undersigned identified the issues on appeal (including entitlement to a higher initial rating for the service-connected right ankle disability).  Also, the Veteran provided testimony as the symptoms of his right ankle disability and the treatment received for the disability and he has submitted additional evidence during the course of the appeal.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence. The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant private medical treatment for his service-connected right ankle disability during the claim period.  In addition, he was afforded VA examinations to assess the severity of his service-connected right ankle disability.

Although the most recent VA examination for the Veteran's service-connected right ankle disability took place in 2011, he has not reported any change in his disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for the service-connected right ankle disability need not be conducted.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right ankle instability, status post ankle stabilization surgery with residual scarring is currently rated under 38 C.F.R. § 4.71a, DC 5271 on the basis of limitation of ankle motion.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2013).

In this case, a May 2010 VA examination report indicates that the Veteran reported right ankle pain, weakness, stiffness, swelling, giving way, and lack of endurance.  The pain occurred as often as 4 times each week, lasted from 4 to 24 hours at a time, was 5-6/10 in intensity, was exacerbated by physical activity, and was treated with ibuprofen.  As a result of his ankle disability, the Veteran had difficulty with balance and with standing and walking for prolonged periods of time.  He had not been incapacitated and had not received any specific treatment for his ankle since a 2007 surgery.

Examination revealed that the Veteran's gait and posture were normal, that he did not use any assistive devices, and that there were no signs of abnormal weight bearing on his feet.  There were two scars on the medial and lateral aspects of the right ankle measuring 5 centimeters by 1 centimeter and 8 centimeters by 1.2 centimeters, respectively.  The scars were linear, superficial, and non-disfiguring, they were not painful, there was no skin breakdown, inflammation, or keloid, and there was no limitation of motion or function related to the scars.  There was tenderness to palpation of the lateral and medial malleoli.  The ranges of motion of the ankle were recorded as dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no pain associated with ankle motion and the ranges of motion remained the same following repetitive motion.  X-rays of the ankle were normal.  The Veteran was diagnosed as having right ankle instability, status post ankle stabilization surgery with residual scarring and pain.

During a VA examination dated on August 5, 2011, and during the April 2012 hearing the Veteran reported that he experienced intermittent rolling of the right ankle and ankle pain which was sharp stabbing, aching, and throbbing in nature.  The ankle would swell and a sharp stabbing pain occurred from the bottom of the foot up through the ankle.  These symptoms lasted from 1 to 2 days at a time depending upon the Veteran's ability to rest and were treated with the use of medication and an ankle brace.  Flare ups of ankle symptoms occurred 2 to 3 times each week and were precipitated by prolonged standing (described as a 12 hour day of standing).  He did not experience any residual complications of his ankle scars, there was no ulceration or breakdown, and the scars did not impair his movement.  The Veteran was able to ride a bike, but was unable to jog or hike as a result of his ankle disability.  His ankle disability did not otherwise restrict his activities of daily living.  His job required a lot of walking which bothered his foot, but he had not lost any days of work due to his ankle disability.
Examination revealed that the Veteran's posture and gait were mildly antalgic.  He was able to heel, toe, and tandem walk, but toe-walking was somewhat difficult on the right.  There were 4 scars along the right ankle laterally.  One scar measured 7 centimeters by 1 centimeter and had a slight hook/hockey stick appearance.  There was also a curved scar along the medial malleolus which measured 6 centimeters by 1 centimeter and 2 arthroscopic port scars in the anterior portion of the ankle which both measured 1 centimeter by 1 centimeter.  All scars were freely moving, nontender, stable, slightly pink, and hypopigmented.  The scars did not cause any impairment of function, they were not adhered to underlying tissue, and there was no evidence of any ulceration or breakdown.

The ranges of motion of the right ankle were recorded as dorsiflexion to 5 degrees and plantar flexion to 40 degrees.  Inverting and everting the ankle reportedly caused some pain along the posterolateral surface of the Achilles, but there was no pain associated with the ranges of ankle motion.  During heel and toe walking plantar flexion was to 40 degrees and dorsiflexion increased to 10 degrees.  There were no changes in the ranges of ankle motion following repetitive motion and no additional losses of range of motion or loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.  A diagnosis of a chronic intermittent right ankle strain with residual scars was provided.

I.  Orthopedic Impairment

The above evidence reflects that there is a right ankle disability with pain, tenderness and limitation of motion which causes an abnormal gait.  The Veteran has also provided subjective reports of ankle weakness, stiffness, swelling, giving way, and lack of endurance.  During the May 2010 VA examination, the Veteran was able to perform ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Flare ups were not reported at the time of the examination.  The examiner who conducted the May 2010 VA examination reported that there was no pain associated with the ranges of ankle motion and that there were no additional limitations following repetitive motion; however, he did not explicitly state whether there was additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  Cf. Mitchell, 25 Vet. App. at 43-4.  This deficiency, however, was corrected in the August 2011 VA examination report in that the examiner who conducted that examination specifically reported that there were no changes in the ranges of ankle motion following repetitive motion and no additional losses of range of motion or loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.

Thus, even considering pain, weakness, lack of endurance, and any other functional factors, the evidence does not support assignment of an initial rating higher than 10 percent for the service-connected right ankle disability on the basis of limitation of ankle motion at any time prior to August 5, 2011, because the ranges of ankle motion were normal during this period.  Such ankle impairment most closely approximates the criteria for a 10 percent rating under DC 5271, which is indicative of moderate limitation of ankle motion.  See 38 C.F.R. § 4.71, DC 5271.

Moreover, there was no evidence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any time prior to August 5, 2011.  Hence, an initial rating higher than 10 percent is not warranted during this period on the basis of such impairments.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5270, 5272-5274.

As for the period since August 5, 2011, ankle dorsiflexion was limited to at most 5 degrees during the August 2011 VA examination.  The Board finds that since ankle dorsiflexion was significantly less than half of normal during this period, the Veteran's service-connected right ankle disability caused marked limitation of ankle motion.  Based upon the evidence in this case, the exact onset of the Veteran's increased impairment of right ankle motion following the May 2010 VA examination cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for a 20 percent rating is August 5, 2011, the date of the most recent VA examination.  

Thus, an initial 20 percent rating for the service-connected right ankle disability under DC 5271 is warranted during the entire period since August 5, 2011.  As this is the maximum schedular rating for limitation of ankle motion under DC 5271 and a higher rating requires evidence of ankylosis , the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application during this period.  See Johnston, 10 Vet. App. at 85.  There is no evidence of ankylosis at any time during this period.  Therefore, an initial 20 percent rating under DC 5271, but no higher, for the service-connected right ankle disability is warranted since August 5, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, DCs 5270-5271.

II.  Scars

As noted above, there are scars associated with the service-connected right ankle disability.  In order to warrant a compensable rating under the criteria for rating scars, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be unstable or painful (DC 7804); or have some other effects (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7802, 7804-7805 (2013).  

In this case, none of the Veteran's right ankle scars are deep, nonlinear, unstable, or painful and none of the scars have any disabling effects.  In light of this evidence and the fact that none of the Veteran's scars involve the head, face, or neck, a compensable rating for scars is not warranted at any time since the effective date of service connection.

III.  Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected right ankle disability.  The symptoms associated with this disability are all contemplated by the appropriate rating criteria as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected disability during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating greater than 10 percent for right ankle instability, status post ankle stabilization surgery with residual scarring, prior to August 5, 2011, is denied.

Entitlement to a rating of 20 percent, but no higher, for right ankle instability, status post ankle stabilization surgery with residual scarring, as of August 5, 2011, is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that he experiences headaches, memory loss, and neck pain.  He claims that he hit his head in service while fixing a tank and that he has experienced headaches and memory loss in the years since that time.  Also, he claims that he began to experience neck pain in service due to his various duties and the conditions in which he slept and that such pain has continued since that time.  Thus, there is competent evidence of current cranial and neck disabilities, an in-service head injury and cranial and neck symptoms in service, and a continuity of cranial and neck symptomatology in the years since service, suggesting that current cranial and neck disabilities may be related to service.  Thus, VA's duty to obtain examinations as to the nature and etiology of any current cranial and neck disabilities, is triggered.  Such an examination is needed to determine whether the Veteran has current cranial and neck disabilities and to obtain medical opinion as to the etiology of any such disabilities.

As for the claim of service connection for a low back disability, the Veteran claims that he began to experience back problems in service due to the various physical activities in service and poor sleep conditions and that he has experienced a continuity of back symptomatology in the years since service.  Service treatment records confirm that he was treated for back pain in September 2004 and April 2005 and that he was diagnosed as having acute lumbar spasm in September 2004.

The Veteran was afforded a VA examination in August 2011 to assess the nature and etiology of his claimed low back disability and he was diagnosed as having a chronic intermittent right lumbar strain.  The examiner who conducted the examination explained that there were several records documenting treatment for a low back strain in service, but that there were no records discussing any ongoing pain from 2005 to 2009.  The first mention of ongoing chronic pain of the back was during a PTSD assessment in December 2009, with subsequent treatment records in January, February, and May 2010 also including reports of back pain; however, there were no actual records of treatment for back pain during that time.  Given this discrepancy, it was very difficult to verify the extent of the Veteran's actual pain and complaints because the only treatment providers who documented back pain were non-medical providers and they were the only providers to whom he reported back pain.

The August 2011 examiner further explained that although examination of the Veteran was consistent with a lumbar strain, the examiner was unable to resolve the issue pertaining to the etiology of the Veteran's current back disability without resorting to mere speculation without any records suggesting a chronicity of back pain from 2005 to 2009.  Although there were mentions of back pain in his mental health treatment records, there were no actual records of treatment for back pain by his primary care provider.

The August 2011 opinion is insufficient because it is entirely based on a lack of objective clinical evidence of treatment for back problems during the years immediately following service and it does not reflect consideration of the Veteran's competent reports of a continuity of back symptomatology in the years since service.  In this regard, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Also, the examiner who conducted the August 2011 VA examination stated that an opinion as to the etiology of the Veteran's current low back disability could not be provided without resort to speculation.  This statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the April 2012 hearing the Veteran reported that he continued to receive VA treatment for some of his claimed disabilities (including his claimed neck disability).  Also, he reported that he first received VA treatment for sleep problems in 2007.  The VA treatment records that are currently in the claims file are from the VA Medical Center in Salt Lake City, Utah (VAMC Salt Lake City) and are dated from September 2009 to August 2010 and in March and August 2011.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system or the Veteran's Benefit's Management System (VBMS). Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the Veteran reported during the April 2012 hearing that he received treatment for some of his claimed disabilities from "IHD," Dr. Bossi, and various other unidentified physicians.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from the private treatment providers identified during the April 2012 hearing.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Furthermore, if any additional records pertaining to treatment for a sleep disability are obtained and associated with the claims file, the Veteran should be afforded a new VA examination to obtain an opinion as to the etiology of his current sleep disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss, a sleep disability (to include sleep apnea), a back disability, a cranial/neuro cognitive disability, and a neck disability from VAMC Salt Lake City dated from May 2005 through September 2009 and from August 2010 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received post-service treatment for hearing loss, a sleep disability (including sleep apnea), a back disability, a cranial disability/neuro cognitive disability, and a neck disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for hearing loss, a sleep disability (including sleep apnea), a back disability, a cranial disability/neuro cognitive disability, and a neck disability from "IHD," Dr. Bossi, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the etiology of his current low back disability. The claims folder must be sent to the examiner for review.

With respect to each current low back disability identified (i.e. any low back disability diagnosed since April 2010), the examiner shall answer the following question: 

Is it at least as likely as not (50 percent or greater probability) that the current low back disability had its onset during service, is related to the Veteran's back problems in service, is related to his physical activities and poor sleeping conditions in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all low back disabilities diagnosed since April 2010,  all reports of and instances of treatment for back problems documented in the Veteran's service treatment records (including the September 2004 and April 2005 reports of and treatment for low back pain and an acute lumbar spasm), and the Veteran's reports of a continuity of back symptomatology in the years since service.  For purposes of the above opinion, the examiner shall presume that the Veteran's reports of back problems in service are accurate.

The examiner must provide a rationale for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history as well as a continuity of back symptomatology in the years since service, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for back problems during the years immediately following service cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA traumatic brain injury examination to assess the nature and etiology of any current cranial disability/neuro cognitive disability. The claims folder must be sent to the examiner for review.

With respect to any current cranial disability/neuro cognitive disability identified (i.e. any cranial disability/neuro cognitive disability diagnosed since April 2010 (including any headache disability)), the examiner shall answer the following question: 

Is it at least as likely as not (50 percent or greater probability) that the current cranial disability/neuro cognitive disability had its onset during service, is related to the Veteran's reported injury in service when he hit his head, is related to his reported headaches and memory loss in service, was permanently aggravated beyond its natural progression during a period of active service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any cranial disabilities/neuro cognitive disabilities diagnosed since April 2010 (including any headache disabilities), all reports of and instances of treatment for cranial problems documented in the Veteran's service treatment records (including the September 2004 and April 2005 reports of and treatment for headaches), and the Veteran's reports of a continuity of cranial symptomatology (i.e. headaches and memory loss) in the years since service.  For purposes of the above opinion, the examiner shall presume that the Veteran's reports of a head injury in service are accurate.

The examiner must provide a rationale for each opinion. 

The examiner is advised that the Veteran is competent to report a head injury in service, his symptoms, and history as well as a continuity of cranial symptomatology in the years since service, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for a head injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current neck disability.  The claims folder must be sent to the examiner for review.

With respect to any current neck disability identified (i.e. any neck disability diagnosed since April 2010), the examiner shall answer the following question: 

Is it at least as likely as not (50 percent or greater probability) that the current neck disability had its onset during service, is related to the Veteran's physical activities and poor sleeping conditions in service, is related to his reported neck problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any neck disabilities diagnosed since April 2010, the Veteran's physical activities and poor sleeping conditions in service, his reported neck problems in service, and his reports of a continuity of neck symptomatology in the years since service.  For purposes of the above opinion, the examiner shall presume that the Veteran's reports of neck problems in service are accurate.

The examiner must provide a rationale for each opinion. 

The examiner is advised that the Veteran is competent to report neck problems in service, his symptoms, and history as well as a continuity of neck symptomatology in the years since service, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for neck problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  If any additional records of treatment for a sleep disability are obtained and associated with the claims file, schedule the Veteran for a new VA examination to obtain and opinion as to the etiology of his current sleep disability.

7.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


